Citation Nr: 0929419	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there is new and material evidence to reopen the 
Veteran's claim for basic eligibility for VA benefits based 
on his second period of active duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from May 
25, 1966, to September 18, 1967, and was discharged 
honorably.  He also served on active duty from September 19, 
1967, to December 15, 1969, but was discharged under 
conditions other than honorable.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which determined the Veteran's character of 
discharge for his second period of active duty prohibited him 
from receiving VA benefits for claims arising from that 
period of service.  That decision was in response to his 
claim for service connection for posttraumatic stress 
disorder (PTSD), which was based on a traumatic event 
("stressor") that purportedly had occurred during that 
second period of service. 

Pursuant to his request, a hearing before the Board was 
scheduled for August 2005, but he failed to appear for it.  
He did not explain his absence or request to reschedule the 
hearing.  Thus, his appeal is being processed as if he 
withdrew his hearing request.  38 C.F.R. § 20.702(d) (2008).

In March 2007, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, to 
provide the Veteran additional notice to comply with the 
Veterans Claims Assistance Act (VCAA).  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That letter was issued in 
June 2007 and the claim readjudicated in a supplemental 
statement of the case (SSOC) in September 2008.  However, 
since the claim to reopen continued to be denied, this case 
is again before the Board for further appellate review.




FINDINGS OF FACT

1.  The Veteran received a general court-martial during his 
second period of service, resulting in him being discharged 
under conditions other than honorable.

2.  In an unappealed March 1989 administrative decision, the 
RO determined the Veteran was eligible for VA benefits based 
on his first period of service (from May 25, 1966, to 
September 18, 1967), but not his second period of service 
(from September 19, 1967, to December 15, 1969) because he 
was discharged under conditions other than honorable.

3.  During the many years since that March 1989 
administrative decision, the Veteran has not presented any 
additional evidence showing he was insane at the time he 
committed the offenses that lead to his general court 
martial.


CONCLUSIONS OF LAW

1.  The RO's March 1989 administrative decision that found 
the Veteran's character of discharge for his second period of 
service made him ineligible for VA benefits for claims 
arising from that period of service is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted since 
that March 1989 administrative decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the fourth requirement that VA also 
request that the claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

The Board remanded this case to the RO, via the AMC, in March 
2007 to provide additional VCAA notice.  Specifically, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit being 
sought.  To satisfy this requirement, VA adjudicators are 
required to look at the bases for the denial in the prior 
decision and provide the claimant a notice letter describing 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

The RO initially sent the Veteran a VCAA notice letter in May 
2005.  That letter informed him that, in order to establish 
his entitlement to VA benefits, he needed to show that his 
second period of active duty "was not terminated by bad 
conduct and discharge under dishonorable condition [sic]."  
Since, however, that letter did not comply with the Court's 
holding in Kent, supra, the Board remanded this case in March 
2007 to ensure compliance with the Court's decision in that 
case.  And in June 2007, on remand, the AMC sent the Veteran 
a letter that complied with Kent, supra, in that it included 
the criteria for reopening a previously denied, unappealed 
claim, the criteria for changing his bad-conduct discharge 
based on insanity, and information concerning why the claim 
was previously denied in March 1989.  The letter also 
informed him of how a downstream disability rating and 
effective date are assigned and the type evidence impacting 
those determinations, if service connection is eventually 
granted, keeping in mind his claim initially arose in the 
context of him trying to establish his entitlement to service 
connection for PTSD based on a stressor that purportedly had 
occurred during his disqualifying second period of service.  
See Dingess, supra.  

The claim was also readjudicated in an SSOC issued in 
September 2008 after providing this additional VCAA Kent 
notice.  As such, the fact that he did not receive this 
additional notice prior to initially adjudicating his claim 
has been "cured" because his claim has been reconsidered 
since providing this additional notice.  That is to say, he 
was given an opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In response to the 
additional VCAA Kent notice, the Veteran indicated in July 
2007 that he had no other information or evidence to give VA 
to substantiate his claim.  He therefore indicated he wanted 
his claim decided as soon as possible.  So VA has fulfilled 
its duty to notify him under the VCAA; therefore, he is not 
prejudiced.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) 
(indicating that, as the pleading party, he, not VA, has the 
onus to show why a notice error is prejudicial).  He has not 
made any such allegation.

And as for the duty to assist, the VCAA appears to have left 
intact the requirement that a Veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, as explained, the Veteran has not 
mentioned any outstanding records that might be relevant to 
his claim and, therefore, would need to be obtained.  Indeed, 
to the contrary, he has expressly indicated there is no 
additional evidence to obtain to substantiate his claim.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Whether New and Material Evidence Has 
Been Received to Reopen the Claim for Basic 
Eligibility for VA Benefits Based on The 
Veteran's Second Period of Active Duty

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  However, if it is established that the person in 
question was insane at the time of committing the offense 
leading to the discharge, that person is not precluded from 
benefits by that discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).



In this case, in July 1969, during his second period of 
active duty, the Veteran pled guilty to violating two 
articles of the Uniform Code of Military Conduct.  By general 
court-martial order, he was sentenced to be confined to hard 
labor for one year, to forfeit all pay and allowances, and to 
be discharged from service with a bad-conduct discharge.

In February 1972, the RO first made a determination that the 
Veteran was ineligible for VA benefits.  In July 1979, the 
Adjutant General for the Assistant Secretary of the Army 
determined the Veteran was eligible for a complete and 
unconditional separation from military service at the time of 
his honorable discharge on September 18, 1967.  His request 
to recharacterize his bad conduct discharge on December 15, 
1969, however, was denied.

In March 1989, the RO issued an administrative decision 
indicating the Veteran was eligible for VA benefits based on 
his first period of service (from May 25, 1966, to September 
18, 1967), but not his second period of service (from 
September 19, 1967, to December 15, 1969).  Since he did not 
initiate an appeal within one year of receiving notice of 
that administrative decision, it became final and binding on 
him based on the evidence then of record.  U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  This, in turn, means 
there must be new and material evidence since that decision 
to reopen the claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In February 2004, the Veteran filed a claim for service 
connection for PTSD, which was construed as a petition to 
reopen his claim for basic eligibility for VA benefits based 
on his second period of active duty, since the alleged 
stressor concerning his PTSD claim occurred during his second 
period of active duty.



When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108.  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Since the final and binding March 1989 administrative 
decision, the Veteran has not submitted any additional 
evidence other than his lay assertion that he was insane 
at the time he committed the offenses during his second 
period of service that resulted in his general court martial.  
But his lay assertions are not competent to establish his 
insanity because this is a medical, not lay, determination.  
38 C.F.R. § 3.159(a)(1), (a)(2).  He has not submitted or 
identified the existence of any medical evidence that would 
verify his claim of insanity at the time in question.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis 
upon which to reopen a claim.  The Court had essentially the 
same holding in Routen v. Brown, 10 Vet. App. 183, 186, 
(1997).



In conclusion, the evidence received since the March 1989 
final and binding administrative decision, when viewed either 
alone or in light of all of the evidence of record, is not 
new and material.  38 C.F.R. § 3.156.  Therefore, the March 
1989 administrative rating decision remains final and 
binding, and the appeal to reopen the claim is denied.  It is 
worth reiterating that, to reopen his claim, the Veteran 
needs to submit medical evidence suggesting he was insane at 
the time he committed the offenses that lead to his general 
court martial during his second period of military service.  
Unless and until he does, there simply is no legal basis for 
revisiting the prior decision.


ORDER

The petition to reopen the Veteran's claim for basic 
eligibility for VA benefits based on his second period of 
active duty is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


